226 Ga. 646 (1970)
177 S.E.2d 47
FOWLER
v.
THE STATE.
25885.
Supreme Court of Georgia.
Submitted June 9, 1970.
Decided September 10, 1970.
Robert L. Cork; R. R. Buckley, for appellant.
W. J. Forehand, District Attorney, for appellee.
NICHOLS, Justice.
On December 19, 1969, the defendant was convicted of two counts of failing to collect sales tax. On *647 December 22, 1969, a notice of appeal was filed in which it was stated: "A transcript of the evidence in the above-named case is to be transmitted as part of the record and nothing is to be omitted from the record." The transcript of the evidence in the case was not filed until April 22, 1970, and nowhere in the record is there contained any extension of time for the filing of the transcript. Held:
Under the decisions of this court in Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126); Hardy v. D. G. Machinery &c. Co., 224 Ga. 818 (165 SE2d 127), this appeal must be dismissed.
Appeal dismissed. All the Justices concur. Hawes, J., disqualified.